Court of Appeals
of the State of Georgia

                                                                ATLANTA, December 14, 2017

The Court of Appeals hereby passes the following order

A18D0186. RANDY EDWARDS v. STATE OF GEORGIA et al. .


       Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

1757




                                        Court of Appeals of the State of Georgia
                                             Clerk's Office, Atlanta, December 14, 2017.

                                             I certify that the above is a true extract from the minutes
                                        of the Court of Appeals of Georgia.

                                             Witness my signature and the seal of said court hereto
                                        affixed the day and year last above written.

                                                                           , Clerk.